DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/887,106, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  No domestic priority to provisional application is warranted because the provisional application does not provide support for optional limitations "a Gleason score associated with the prostate gland, or a prognosis for the patient" of independent claims 1, 10, and 19.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because text in Figure 3 is illegible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7-10, 13, and 16-19, 22, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090161928 (Khamene).

As per claim 1, Khamene teaches a non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause a processor to perform operations (Khamene: See arguments and citations offered in rejecting claim 1 above; also see Fig. 4; paras 41, 42), comprising: 
accessing a three-dimensional (3D) optical image volume comprising a prostate gland of a patient (Khamene: Fig. 3: 31; para 21: “histological data obtained from near infrared (NIR) fluorescent co-staining of hematoxylin-and-eosin (H&E) images”; para 22: "microscopy, etc… 3-D volume image… the methods of the inventions are not limited to such images, and can be applied to images of any dimension, e.g., a 2-D picture or a 3-D volume"; para 24: “An embodiment of the invention uses 3D data sets of digitized histological data prepared and stained using simultaneous (same slide) NIR fluorescence immunostaining and hematoxylin/eosin (H&E) staining technology. Since the technique does not change the look of the H&E slide under visible light … viewed under fluorescent light, highlights the entire spectrum of prostate… prostate volume”; para 25: “fluorescence staining of prostate cancer”); 
segmenting the prostate gland of the 3D optical image volume (Khamene: Fig. 3: 32; para 23: “at step 32, the gland units are segmented in the images”; para 27: “watershed”); 
extracting one or more features from the segmented prostate gland, wherein the one or more features comprise at least one 3D pathomic feature (Khamene: Fig. 3: 33; para 23: “at step 33, the discriminating attributes of the segmented glands are computed to form feature vectors”; paras 29-31: “Boundary and Region Descriptors… the shape and the size of the glands are quantified as the perimeter length, area, compactness (perimeter/area), eccentricity, curvature”); and 
generating, via a model based at least on the one or more features, one or more of the following based at least on the extracted one or more features: a classification of the prostate gland as one of benign or malignant, a Gleason score associated with the prostate gland, or a prognosis for the patient (Khamene: Fig. 3: 34; para 9: “classifier is trained within a Bayesian framework”; para 12: “classifier is trained using a multi-class support vector machine”; para 13: “classifier is trained using a multi-class boosting algorithm”; para 23: “at step 34, a multi-class classifier is trained within a Bayesian framework using the feature vectors”).

(Khamene: See arguments and citations offered in rejecting claim 1 above; also see para 27: “the pseudo-colored H&E-NIR merge image of FIG. 2(c) is compared with the H&E only image of FIG. 2(a)”).

As per claim 4, Khamene teaches the non-transitory computer-readable medium of claim 1, wherein segmenting the prostate gland comprises delineating the boundary of the prostate gland based at least in part on employing a 3D watershed segmentation algorithm to eosin channels (Khamene: para 27: “morphological watershed segmentation algorithm can be used for segmentation of the glands from the stained data set”; paras 2, 5, 6, 8, 19, 20, 23, 24, 41: “eosin”).

As per claim 7, Khamene teaches the non-transitory computer-readable medium of claim 1, wherein the at least one 3D pathomic feature comprises one or more of a volume of the prostate gland or a 3D surface curvature of the prostate gland (Khamene: See arguments and citations offered in rejecting claim 1 above: para 22: “the methods of the inventions are not limited to such images, and can be applied to images of any dimension, e.g., a 2-D picture or a 3-D volume"; paras 29-31: “Boundary and Region Descriptors… the shape and the size of the glands are quantified as the perimeter length, area, compactness (perimeter/area), eccentricity, curvature”; para 24: “An embodiment of the invention uses 3D data sets of digitized histological data prepared and stained using simultaneous (same slide)”).

As per claim 8, Khamene teaches the non-transitory computer-readable medium of claim 1, wherein the one or more features comprise a 2D gland area computed for each slice of a plurality of slices of the 3D optical image volume (Khamene: See arguments and citations offered in rejecting claim 1 above: para 22: “the methods of the inventions are not limited to such images, and can be applied to images of any dimension, e.g., a 2-D picture or a 3-D volume"; paras 29-31: “Boundary and Region Descriptors… the shape and the size of the glands are quantified as the perimeter length, area, compactness (perimeter/area), eccentricity, curvature”; para 24: “An embodiment of the invention uses 3D data sets of digitized histological data prepared and stained using simultaneous (same slide)”).

As per claim 9, Khamene teaches the non-transitory computer-readable medium of claim 1, wherein the model is one of a Linear Discriminant Analysis (LDA) classifier, a Quadratic Discriminant Analysis (QDA) classifier, a Support Vector Machine (SVM) classifier, or a Random Forest (RF) classifier (Khamene: See arguments and citations offered in rejecting claim 1 above; also see paras 4, 12, 33, 34: “support vector machines”; paras 38, 39: SVM).

As per claim 10, 12, 13, and 16-18, arguments made in rejecting claims 1, 3, 4, and 7-9 are analogous to arguments for rejecting claims 10, 12, 13, and 16-18. Khamene also teaches accessing a training set comprising a plurality of three-dimensional (3D) optical image volumes, wherein each 3D optical image volume of the training set comprises an associated prostate gland of a patient associated with that 3D optical image volume, and wherein each 3D optical image volume is associated with clinical information comprising one or more of: an associated diagnosis as benign or malignant, an associated Gleason score, or an associated prognosis (Khamene: abstract &, para 8: “forming feature vectors by computing discriminating attributes of the segmented gland units, and using the feature vectors to train a multi-class classifier, where the classifier classifies prostatic tissue into benign, prostatic intraepithelial neoplasia (PIN), and Gleason scale adenocarcinoma grades 1 to 5 categories”; para 5: “By extraction of a combination of morphological, architectural, and texture features from this unique data set, classifiers can be trained for grading the entire spectrum of prostate pathology, from PIN to Gleason grade 5 adenocarcinoma”; para 24: “the data set is first used and graded by pathologists based on the Gleason grading system to be used as ground truth for the training stage of a classification system of an embodiment of the invention”; para 35: “Classification algorithms according to embodiments of the invention can be implemented within a Bayesian framework, using the probabilistic interpretation of the classification algorithms. For each image I;, i=l, ... , N, where N is the number of images in the training data set, an M dimensional feature vectorx; is produced wherex;={11 , 12 , ... , IM}, where each Im represents a feature measurement of image I;, and M is the total number of features used”); 
for each 3D optical image volume of the training set: segmenting the associated prostate gland of that 3D optical image volume; and extracting, from the segmented associated prostate gland of that 3D optical image volume, an associated value for that 3D optical image volume for each feature of one or more features, wherein the one or more features comprise at least one 3D pathomic feature (Khamene: See corresponding arguments and citations offered in rejecting claim 1 above); and 
based at least on the associated values and the associated clinical information for the plurality of 3D optical image volumes of the training set, training a model to determine, based on associated values for the one or more features extracted from an additional 3D optical image volume of an additional prostate gland, one or more of: a classification of the additional prostate gland as one of benign or malignant, a Gleason score associated with the additional prostate gland, or a prognosis for a patient associated with the additional prostate gland (Khamene: abstract & paras 5, 8, 24, 35: see above).

As per claims 19, 21, 22, and 25-27, arguments made in rejecting claims 1, 3, 4, and 7-9 are analogous to arguments for rejecting claims 19, 21, 22, and 25-27. Khamene also teaches an apparatus, comprising: memory configured to store accessing a three-dimensional (3D) optical image volume comprising a prostate gland of a patient; one or more processors configured (Khamene: See arguments and citations offered in rejecting claim 1 above; also see Fig. 4; paras 41, 42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090161928 (Khamene) as applied to claims 1, 10, and 19 above, and further in view of US 20210231567 (Lemke).

As per claim 2, Khamene teaches the non-transitory computer-readable medium of claim 1, wherein the 3D optical image volume is [] microscopy image volume. Khamene does not teach an open-top light-sheet (OTLS) microscopy. Lemke teaches these limitations (Lemke: para 41: “The measuring cell for the light sheet microscope is preferably open at the top”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Lemke into Khamene since Khamene suggests analyzing microscopic images of 3D cell structures created with light optics and detecting cells in general and Lemke suggests the beneficial use of analyzing microscopic images of 3D cell structures created with light optics and detecting cells 

As per claims 11 and 20, arguments made in rejecting claim 2 are analogous to arguments for rejecting claims 11 and 20. Also see arguments and citations offered in rejecting claims 10 and 19, respectively.

Claims 5, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090161928 (Khamene) as applied to claims 1, 10, and 19 above, and further in view of US 20200057069 (Tajbakhsh).

As per claim 5, Khamene teaches the non-transitory computer-readable medium of claim 1. Khamene does not teach segmenting the prostate gland comprises detecting nuclei for each slice of a plurality of slices of the 3D optical image volume and eliminating spurious non-glandular regions for each slice of the plurality of slices. Tajbakhsh teaches these limitations (Tajbakhsh: Fig. 9: primarily 905-920: para 86: “the method may include the step of outputting a 3D image of stained tissue, 3-D nuclei segmentation 905 of those 3D images, signal extraction of desired proteinaceous and nucleic acid components of the cell 910, pattern analysis of the desired components of each individual nuclei 920”. Extracts only desired components disregarding all else including background).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Tajbakhsh into Khamene since Khamene suggests histopathological analysis of prostate gland including image segmentation and classification of Gleason score in general and Tajbakhsh suggests the beneficial use of histopathological analysis of prostate gland including image segmentation and classification of Gleason score wherein the segmentation involves nuclei detection as for “signal extraction of desired proteinaceous and nucleic acid components of the cell” (Tajbakhsh: para 86) in the analogous art of histopathological analysis of prostate gland including image segmentation and classification of Gleason score. The teachings of Tajbakhsh can be incorporated into Khamene in that the segmentation involves nuclei detection. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claims 14 and 23, arguments made in rejecting claim 5 are analogous to arguments for rejecting claims 14 and 23. Also see arguments and citations offered in rejecting claims 10 and 19, respectively.

Claims 6, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090161928 (Khamene) view of US 20200057069 (Tajbakhsh) as applied to claims 5, 14, and 23 above, and further in view of US 20120184560 (Wong) and US 20130183707 (Mangoubi).
	
As per claim 6, Khamene in view of Tajbakhsh teaches the non-transitory computer-readable medium of claim 5, wherein detecting nuclei for each slice of the plurality of slices of the 3D optical image volume (Khamene in view of Tajbakhsh: See arguments and citations offered in rejecting claim 5 above). Khamene in view of Tajbakhsh does not teach convolving that slice with a bank of Laplacian of Gaussian 

Wong teaches convolving that slice with a bank of Laplacian of Gaussian filters [] to obtain a set of response maps; and clustering local maxima of the response maps of the set of response maps into groups via a mean-shift algorithm (Wong: para 73: “the cell tracking method consists of three steps:
first, a bank of Laplacian-of-Gaussian (LOG) filters were applied to the cellular image to yield a feature image, in which the high intensity pixels indicate the positions of cell centers; second, the mean shift algorithm was used to track the cells in the feature image”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Wong into Khamene in view of Tajbakhsh since Khamene in view of Tajbakhsh suggests diagnostic methods for cancer involving detecting cells in microscopic histological images in general and Wong suggests the beneficial use of diagnostic methods for cancer involving detecting cells in microscopic histological images wherein cells are detected using a combination of LoG filters and a mean-shift algorithm as “to track the cells in the feature image” (Wong: para 73) in the analogous art of diagnostic methods for cancer involving detecting cells in microscopic histological images. The teachings of Wong can be incorporated into Khamene in view of Tajbakhsh in that cells are detected using a combination of LoG filters and a mean-shift algorithm. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.



Mangoubi teaches a bank of Laplacian of Gaussian filters with different scales to obtain a set of response maps (Mangoubi: para 248: “we adopt the MR8 approach… which models texture by convolving the image with a filter bank containing Gaussian (local mean) and Laplacian-of-Gaussian (LoG, blob detector) filters at fixed scale and edge and bar filters at three different scales and several orientations”).
	
Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Mangoubi into Khamene in view of Tajbakhsh and Wong since Khamene in view of Tajbakhsh and Wong suggests analyzing microscopic images and identifying cells involving a bank of LoG filters  in general and Mangoubi suggests the beneficial use of analyzing microscopic images and identifying cells involving a bank of LoG filters wherein the bank of LoG filters have different scales as to “models texture” (Mangoubi: para 248) in the analogous art of analyzing microscopic images and identifying cells involving a bank of LoG filters. That is, one of ordinary skill would recognized the advantage that LoG filter banks are useful for detecting edges that appear at various image scales, which allows for textures comprised of edges of various scales to be modeled. The teachings of Mangoubi can be incorporated into Khamene in view of Tajbakhsh and Wong in that the bank of LoG filters have different scales. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.



Conclusion
The following references could also be applied as 35 USC 102 references for claims 1 and 19:
US 20200057069 (Tajbakhsh) - Fig. 9: 3D nuclei segmentation, extraction of desired parameters, and diagnosis. |-> light microscope |-> "optical sections"; "confocal scanning microscopy" |-> 3D images 	|-> "3d nuclei segmentation" and "signal extraction of desired proteinaceous and nucleic acid components of the cell" thus disregarding all else |-> classification as benign or cancerous (diagnosis)
US 20140233826 (Agaian) para 259: "example SVM classifier may be used to classify such features and generate a Gleason score"; abstract: prostate, CAD, 3D images; Figs. 11-17: 3D images and features. |-> 2D and 3D features |-> 2D slices that comprise 3D image |-> detecting nuclei |-> features are statistics from detected nuclei centers |-> determines the tumor's volume

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.



Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662